Citation Nr: 0524159	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 until September 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2001 rating decision of the Los Angeles, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to a recent clarification letter from the Board, the 
veteran indicated that he still wants a Board hearing.  See 
Remand below.  Along with his response, the veteran submitted 
additional contentions and numerous pages of documentation 
already of record, including copies of service medical 
records, service personnel records and selective service 
records.  He also submitted an excerpt of an Army regulation 
pertaining to separation for non service connected, 
aggravated conditions.  Since this documentation contains no 
evidence the RO has not already reviewed, waiver of 
evidentiary review by the RO is not required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his April 2003 Form 9, the veteran requested a Board 
videoconference hearing.  In conjunction with submitting the 
Form 9, the veteran's representative requested a hearing at 
the RO before a Decision Review Officer.  The hearing before 
the Decision Review Officer was held in July 2003.  However, 
the RO never scheduled the veteran for a Board 
videoconference hearing and there is no indication in the 
record that either the veteran or his representative 
cancelled his request for the Board hearing.

In August 3, 2005 correspondence, the Board sought 
clarification from the veteran as to whether he still desired 
a Board hearing.  On August 19, 2005, the Board received a 
response from the veteran indicating that he did indeed want 
a Board videoconference hearing before a Veteran's Law Judge 
at the RO.  

A hearing on appeal will be granted if an appellant, veteran, 
or their representatives, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2004).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2004), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, a hearing must be 
scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704 (2004).

Accordingly, the case is remanded for the following:

The appellant and veteran should be 
scheduled, in accordance with appropriate 
procedures, for a videoconference hearing 
before a Veterans Law Judge at the RO. 38 
U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the appellant and veteran 
of the scheduling of the hearing should 
be placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2004).  
In conjunction with the rescheduling, the 
veteran should be advised that if he 
needs to make any arrangements with his 
representative prior to the hearing, that 
should be done with enough time for the 
hearing to proceed as scheduled.  After 
completing necessary action on this 
hearing request, the RO should return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


